DETAILED ACTION

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 6/28/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[Begin Audit]
IN THE CLAIMS:
Claims 27, 37 and 45 have been amended as follows:

27. (Currently Amended) A method for handling communications exchanged in a satellite communication network, wherein said communication network comprises at least one 
on-board switching satellite, each configured to provide direct connectivity between any pair of beams or inter-satellite links by performing packet switching, wherein the method is characterized in that a plurality of user terminals covered by a beam are configured to communicate with said at least one on-board switching satellite medium access control ("MAC") partly by  by a ground communication device operative as a control gateway ("CoG"), and wherein said CoG .  

37. (Currently Amended) A control gateway ("CoG") adapted to be used in a satellite communication network, wherein said communication network comprises
at least one on-board switching satellite configured to provide direct connectivity between any pair of beams or inter-satellite links by performing packet switching, 
wherein said CoG  
wherein said CoG is configured to execute medium access control ("MAC") , and 
wherein a reduced number of MAC functionalities are carried out by said at least one on-board switching satellite, while the remaining MAC functionalities are carried out by said CoG .  

45. (Currently Amended) The control gateway of claim 37, wherein said CoG comprises at least one processor operative to: a) receive signal-to-noise measurement reports from each of the plurality of the user terminals located within a cell controlled by the CoG, wherein said signal-to-noise measurement reports relate to signal-to-noise ratio associated with communications conveyed along a forward channel and received by a respective user terminal providing a signal-to-noise measurement report; b) based on the signal-to-noise measurement report received from each of the plurality of user terminals, assign a modulation/coding ("MODCOD") 
[end audit]
Allowable Subject Matter
Claims 27-28, 30-37 and 39-45 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Fitting (US 20100017826) teaches the concepts of a plurality of user terminals are configured to communicate with a satellite operative in a satellite communication network. Fitting further teaches subscriber or user terminals include an outdoor unit (ODU), a satellite modem 132 and an antenna 125 to communicate with different satellite and ground stations. See Par. 37, “FIGS. 10A, 10B, and 10C.  Fitting also teaches MAC functionalities required for plurality of user terminals to operate, are carried out by a communication device operative as a control gateway ("CoG") and a gateway 115 may format a Medium Access Control (MAC) frame in accordance with a physical layer definition for transmission to a satellite and subscriber terminal may transmit data and information to a destination on the network 120 via the satellite. See Par. 59 and Par. 66. Another prior art reference, Le Pera discloses a satellite communication system including ground stations and user terminals located within a single cell and a telecommunication satellite having several spots, designated as multi-spot satellite and a gateway, and a service area comprising a plurality of elementary covering zones, designated cells, each cell comprising a plurality of terrestrial terminals. see Par. 2, 10, FIG. 1.
However, the prior art does not disclose, the detailed limitations of claims, e.g., “on-board switching satellite, each configured to provide direct connectivity between any pair of beams or inter-satellite links by performing packet switching, wherein the method is characterized in that a plurality of user terminals covered by a beam are configured to communicate with said at least one on-board switching satellite operative in said satellite communication network, while medium access control ("MAC")  functionalities required for said plurality of user terminals to operate, are carried out partly by a switching satellite and partly by a ground communication device operative as a control gateway ("CoG"), and wherein said CoG is configured to communicate with said switching satellite along a control link established between said CoG and the switching satellite, together acting as a hub for the cell, and wherein a reduced number of MAC functionalities are carried out by said switching satellite, while the remaining MAC functionalities are carried out by said CoG”, as in claim 27. 
Further, the prior art does not disclose a specific method for on-board satellite system that provides “handling communications exchanged in a satellite communication network, wherein the method is characterized in that a plurality of user terminals located within a single cell are configured to communicate with a switching satellite operative in said satellite communication network, while medium access control ("MAC") functionalities required for said plurality of user terminals to operate, are carried out by a communication device operative as a control gateway ("CoG") further comprising the steps of: a) receiving signal-to-noise measurement reports from each of the plurality of user terminals located within a cell, wherein said reports relate to signal-to- noise ratio associated with communications conveyed along a forward channel and received by a respective user terminal providing a signal-to- noise measurement report; b) based on the signal-to-noise measurement report received from each of the plurality of user terminals, assigning a modulation/coding ("MODCOD")  to each of the user terminals; and c) transmitting to the switching satellite an updated terminal-address- MODCOD couplet” as in claim 33. Further, the claim prior art does not disclose the specifics of a Control Gateway (CoG) of claim 37 configured to perform the functions outlined in claim 27. Prior art does not disclose “a control gateway ("CoG") adapted to be used in a satellite communication network, wherein said communication network comprises at least one on-board switching satellite configured to provide direct connectivity between any pair of beams or inter-satellite links by performing packet switching, wherein said CoG is configured to communicate with said at least one on-board switching satellite along a control link established between said CoG and the at least one on-board switching satellite, together acting as a hub for the cell, and wherein said CoG is configured to execute medium access control ("MAC")  functions required to enable operation of a plurality of user terminals located within a single cell, and wherein a reduced number of MAC functionalities are carried out by said at least one on-board switching satellite, while the remaining MAC functionalities are carried out by said CoG”, as in claim 37.   
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                            Primary Examiner, Art Unit 2644